652 S.E.2d 651 (2007)
William Alexander RICHARDS, Jr., Taxpayer
v.
NORTH CAROLINA TAX REVIEW BOARD and E. Norris Tolson, Secretary of Revenue, North Carolina Department of Revenue.
No. 329P07.
Supreme Court of North Carolina.
October 11, 2007.
George B. Hyler, Jr., Robert J. Lopez, Asheville, for Richards.
Michael D. Youth, Assistant Attorney General, for Tax Review Board, et al.
Prior report: ___ N.C.App. ___, 645 S.E.2d 196.

ORDER
Upon consideration of the petition filed on the 10th day of July 2007 by Petitioner in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:

*652 "Denied by order of the Court in conference, this the 11th day of October 2007."